 Exhibit 10.1

 

SECOND ADDENDUM

TO

EXECUTIVE MANAGEMENT SEVERANCE AGREEMENT

AND CONVERSION TO

EXECUTIVE RETENTION AGREEMENT

 

SECOND ADDENDUM, dated as of September 1, 2002, to Executive Management
Severance Agreement dated August 11, 1999, between John F. McCabe, (the
“Executive”) residing at 10700 Schindel Court, Great Falls, Virginia 22066, and
Condor Technology Solutions, Inc., a Delaware corporation (the “Company” or
“Condor”), with offices at 2745 Hartland Road, Falls Church, Virginia 22043,
which was amended by an ADDENDUM, dated as of December 31, 2001 (together the
“Agreement”).

 

WHEREAS, the Agreement provides for certain compensation and benefits to the
Executive following a Change of Control of the Company; and

 

WHEREAS, the Company effected a restructuring of its debt and issued shares of
Common Stock to its lender group in connection therewith equaling approximately
55% of all shares outstanding and sold substantially all of its assets to CACI
International Inc, both events constituting a Change of Control of the Company
for purposes of the Agreement; and

 

WHEREAS, the Executive is entitled to receive upon his voluntary termination of
employment under the Agreement the amount of $525,000; and

 

WHEREAS, the Company desires to convert the Agreement into a retention
agreement, to ensure the continuing services of the Executive; and

 

WHEREAS, the Executive desires to assist the Company in implementing its plan of
liquidation and with other matters, now therefore,

 

IN CONSIDERATION of the premises and other good and valuable consideration, the
Company and the Executive agree that:

 

1.               The Executive shall continue as an employee of the Company
reporting to the President and Chief Executive Officer of the Company, or shall
serve as President of the Company, at the direction of the Board of Directors of
the Company.  The Executive shall devote such time as is required to wind up the
affairs of the Company and the implementation of the Plan of Liquidation adopted
by the Board of Directors, subject to stockholder approval, and perform such
other duties as shall be determined from time to time by the President and Chief
Executive Officer or the Board of Directors of Company.

 

2.               The Executive’s salary shall be at the annual rate of $140,000
for the first twelve months following the date first set forth above in this
Second Addendum to the Agreement (the “Effective Date”) and at the annual rate
of $70,000 for the second twelve months following the Effective Date, paid
semi-monthly, plus employee benefits, including medical and dental coverage,
provided to non-executive full-time employees of the Company, or equivalent
fringe benefits.  The Executive shall also receive a payment of $200,000, in
cash less applicable tax withholdings, within five (5) business days of the
Effective Date.

 

3.               Upon the termination of employment of the Executive for any
reason other than for cause, the Executive shall be paid, in cash, an amount of
severance benefits (“Severance Benefit”) equal to $210,000, less the aggregate
amount of base salary received by him from the Effective Date through the date
of his termination of employment; provided the Executive does not voluntarily
terminate his employment or is terminated by the Company for cause, as defined
in this Agreement, prior to a date 24 months from the Effective Date.  In the
event that the Executive’s employment is terminated by the Company other than
for cause prior to a date 24 months from the Effective Date, the Executive shall
be paid the Severance Benefit upon such termination.

 

1

--------------------------------------------------------------------------------


 

4.             Executive shall be paid a bonus of twenty percent (20%) of
amounts collected from sources other than from the sale of the operating assets
of the Government Solutions Division, Langhorne (CHMC) Division, or the Titan
Division of the Company, as such amounts are received.  Currently known possible
sources are set forth on Schedule A to this Agreement.

 

5.             The Company shall use its reasonable best efforts to obtain as
soon as practical following the Effective Date, a Payment Consent Agreement from
Wachovia Bank, National Association, to the terms of this Agreement, or shall
use its reasonable best efforts to establish a trust or other mechanism for the
payment of the Severance Benefit provided in Sections 2 and 3, above, under a
Plan of Liquidation adopted by the Company.

 

6.             Except for amounts payable under this Second Addendum to the
Agreement, the Executive, on behalf of himself and his heirs, executors,
administrators, successors and assigns and all others claiming through or under
him, hereby releases, acquits, remises and forever discharges Condor and its
past and present directors, predecessors, successors and assigns, and from any
and all actions, causes of action, claims, suits, demands, rights, damages,
costs, attorneys’ fees, payments, expenses, accounts, debts, claims that are
asserted or that could have been asserted and any and all other claims or
liabilities of any kind or nature whatsoever, either in law or in equity,
whether known or unknown, foreseen or unforeseen, matured or unmatured, accrued
or unaccrued, direct or indirect, which Executive ever had, now has, or can,
shall or may have against Condor, either alone or in combination with others,
from the beginning of the world to the date of this general release.

 

7.             Except as set forth above, the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Second Addendum to the
Agreement as of the day and year first set forth above.

 

ATTEST

 

 

CONDOR TECHNOLOGY SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

J. L. Huitt, Jr., President and
Chief Executive Officer

 

WITNESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

John F. McCabe

 

 

 

Schedule A

 

TMLP Holdback

 

$

50,000

 

TMLP Performance Bond release

 

$

150,000

 

FCC Rent Deposit

 

$

206,266

 

Sale of FCC or lease assignment

 

$

150,000

 

Income Tax Refund

 

$

400,000

 

 

2

--------------------------------------------------------------------------------